FILED
                            NOT FOR PUBLICATION                             MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHADRACK S. GOAD,                                No. 10-55615

               Plaintiff - Appellant,            D.C. No. 3:09-cv-01321-BTM-
                                                 POR
  v.

MCT GROUP; et al.,                               MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Barry T. Moskowitz, Chief Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Shadrack S. Goad appeals from the district court’s judgment on the

pleadings in his action alleging violations of the Fair Debt Collection Practices Act

(“FDCPA”) and the California Rosenthal Fair Debt Collection Practices Act

(“RFDCPA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MacDonald v. Grace Church Seattle, 457 F.3d 1079, 1081 (9th Cir. 2006). We

affirm.

      The district court properly granted judgment on the pleadings because the

Bankruptcy Code precludes Goad’s claims. See Walls v. Wells Fargo Bank, N.A.,

276 F.3d 502, 504, 510-11 (9th Cir. 2002) (holding that a discharged debtor may

not bring a claim under the FDCPA regarding violation of a bankruptcy discharge

injunction because it would “circumvent the Bankruptcy Code’s remedial

scheme”); see also Cal. Civ. Code § 1788.17 (the RFDCPA’s incorporation by

reference of the FDCPA).

      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         2                                    10-55615